
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 314
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Ms. Eshoo (for
			 herself, Mr. Baca,
			 Mr. Becerra,
			 Mrs. Capps,
			 Mr. Cardoza,
			 Mr. Costello,
			 Mrs. Davis of California,
			 Mr. Delahunt,
			 Mr. Farr, Mr. Filner, Mr.
			 Garamendi, Mr. Grayson,
			 Ms. Jackson Lee of Texas,
			 Mr. Kennedy,
			 Mr. Levin,
			 Mr. Lewis of Georgia,
			 Ms. Zoe Lofgren of California,
			 Mrs. Lowey,
			 Mr. Markey of Massachusetts,
			 Ms. Matsui,
			 Mr. McNerney,
			 Mr. Nadler of New York,
			 Mr. Obey, Mr. Pallone, Mr.
			 Perlmutter, Ms.
			 Richardson, Ms.
			 Roybal-Allard, Ms. Linda T. Sánchez of
			 California, Ms.
			 Shea-Porter, Ms.
			 Slaughter, Ms. Speier,
			 Mr. Thompson of California,
			 Mr. Waxman,
			 Mr. Welch, and
			 Ms. Woolsey) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress on the
		  closure of the main entrance to the Supreme Court.
	
	
		Whereas every day in the United States, Americans rise,
			 place their hands on their hearts, and recite a pledge to this Nation that
			 concludes with the assertion of justice for all;
		Whereas the courts of our Nation are where justice is
			 nurtured, dispensed without fear or favor, with equality of standing and
			 stature;
		Whereas in 1932, in laying the cornerstone of the building
			 that would become the first and only permanent home for the Supreme Court of
			 the United States, Chief Justice Charles Evans Hughes told a Nation struggling
			 through the depths of the Great Depression that one of its most treasured
			 institutions remained vibrant and open, saying: The Republic endures,
			 and this is the symbol of its faith;
		Whereas on the west façade of the Supreme Court building,
			 above the front doors of the Court, are engraved the words: Equal
			 Justice Under Law, encapsulating the principle of justice for
			 all;
		Whereas beneath the west façade, the doors to the Supreme
			 Court feature bronze sculptures depicting historic scenes in the evolution of
			 the law, moments upon which this Nation’s traditions of justice and equality
			 are founded;
		Whereas it is a powerful symbol of the American commitment
			 to the principle of justice for all that the front doors to the
			 Supreme Court remain open for all to enter;
		Whereas since the Supreme Court occupied its permanent
			 home in 1935, millions of Americans have stepped through those open doors—to
			 seek justice, to watch the Court work with openness, and, each in their own
			 way, to pay tribute to a Nation not of men but of laws;
		Whereas, on May 3, 2010, United States Supreme Court Chief
			 Justice John Roberts announced unilaterally that the Supreme Court—for the
			 first time in nearly 75 years—would be closing its western entrance to the
			 public based on security concerns;
		Whereas in the words of Justice Stephen Breyer, as joined
			 by Justice Ruth Bader Ginsberg, To many members of the public, this
			 Court’s main entrance and front steps are not only a means to, but also a
			 metaphor for, access to the Court itself;
		Whereas no other Supreme Court in the world has closed its
			 main entrance to the public, including those who have greater security concerns
			 than the United States;
		Whereas Congress provided the appropriation to build the
			 current Supreme Court building and continues to provide appropriations for the
			 Court, ensuring that justice is available to all; and
		Whereas Congress has regulated by statute the activities
			 that can occur on the grounds of the Supreme Court: Now, therefore, be
			 it
		
	
		That it is the sense of Congress
			 that—
			(1)the Supreme Court
			 tradition of openness as symbolized by its open front doors should be honored
			 and continue to be upheld;
			(2)even in the face
			 of threats from enemies, it is of critical and symbolic importance that the
			 United States demonstrates to the world that its most sacred institutions will
			 continue to be open for business to all who seek justice; and
			(3)the Supreme Court
			 should act with great dispatch to take every step to open its main doors as a
			 public entrance.
			
